Citation Nr: 1640068	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to service connection for major depression, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2010, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in July 2013, in order to obtain the Veteran's Social Security Administrative (SSA) disability records.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  A February 1998 Board decision denied the Veteran's claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

2.  Evidence received since the February 1998 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  Depression did not have onset during active service and is not otherwise etiologically related to active service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision which denied the Veteran's claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine, has not been added to the record.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).  

3.  The criteria for service connection for major depression, to include as secondary to a low back disability, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within an April 2009 notice letter sent to the Veteran.  Additionally, the April 2009 notice letter provided proper notice regarding the Veteran's claim of entitlement to service connection for major depression, to include as secondary to DJD of the lumbar spine.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and SSA disability records (following the July 2013 Board remand).  

Notably, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With regard to new and material evidence claims, a VA examination is not warranted if no new and material evidence has been received.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2015); see also Waters, 601 F.3d at 1278-79 (Fed. Cir. 2010).  

Regarding his claim of entitlement to service connection for major depression, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed further below, a review of the record, including the Veteran's service treatment records, does not reveal evidence establishing that major depression first manifested during active service.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

While the Veteran has repeatedly asserted that his major depression is associated his claimed low back disability, such statements are not probative insofar as they attempt to diagnose a complex psychiatric condition or to provide an etiological opinion relating major depression to active service, including his claimed low back disability.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  To the extent that a VA treating physician has related the Veteran's chronic depression to his ongoing back pain, the physician further noted that the Veteran asserted his back pain was related to service.  Moreover, the Board has herein denied the Veteran's claim to reopen his claim of entitlement to service connection for a low back disability.  Consequently, VA examinations regarding the Veteran's claims on appeal are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  




II.  New and Material Evidence - Low Back

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a low back disability, including DJD of the lumbar spine, was previously denied in a February 1998 Board decision which found that the Veteran was discharged from active service due to congenital back problems which preexisted active service and were not aggravated by such service.  Additionally, the Board found that there was no competent evidence demonstrating that a current low back disability was related to the Veteran's active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 1998 Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§  20.1100(a), 20.1105 (2015).  

Since the prior final February 1998 Board decision, evidence added to the record includes VA treatment records which show continued complaints of low back pain with related treatment and a diagnosis of DJD of the lumbar spine, and the Veteran's lay statements and testimony which assert that his back condition was either incurred during or aggravated by active service.  The Veteran's statements are largely cumulative of his prior statements considered by the Board in February 1998; therefore, they are not new evidence.  While the VA medical evidence added to the record is new, in that it was not of record at the time of the previous February 1998 Board decision, it does not constitute material evidence because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's preexisting congenital back problems were aggravated by active service or that a current low back disability, including DJD of the lumbar spine, is otherwise etiologically related to active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted since the prior final February 1998 Board decision is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a low back disability, to include DJD of the lumbar spine, is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  




III.  Service Connection - Depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for major depression, to include as secondary to a low back disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of depression.  An August 1972 enlistment examination documents a normal clinical psychiatric evaluation, and the Veteran reported excellent health and denied any psychiatric symptoms within a concurrent report of medical history.  The Veteran's September 1973 medical evaluation board (MEB) findings relate to his back complaints and do not document any psychiatric findings.  

Post-service VA treatment records from September 2000 document the Veteran's diagnosis of generalized anxiety disorder and recurrent major depression.  The VA physician noted the Veteran's history of negative events as a child that predisposed him to chronic worrying and a negative cognitive style with episodes of depression superimposed when things go wrong.  In March 2009, the Veteran reported that he was depressed due to his ongoing back pain and inability to work; his diagnosis was depressive disorder, not otherwise specified (NOS).  An August 2010 letter from the Veteran's treating VA psychiatrist documents that the Veteran's chronic depression clearly relates to his back pain and the resulting limitations on his daily activities and employability.  

The Veteran has submitted various lay statements, including his testimony at the November 2010 Board hearing, which assert that his diagnosed depression is related to his claimed low back disability.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for major depression, to include as secondary to a low back disability.  

Initially, the Board notes that to the extent the Veteran claims entitlement to service connection for major depression as secondary to a low back disability, his claimed low back condition is not service-connected; therefore, service connection for major depression as secondary to a low back disability is not warranted as a matter of law.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 448.  

The Board has also considered the Veteran's claim of entitlement to service connection for depression on a direct basis, however, as discussed above, the evidence of record, including service treatment records, does not document that his depression first had onset during active service.  Moreover, there is no probative evidence of a nexus between the Veteran's depression and active service.  To the extent that the Veteran's lay statements assert a nexus between his depression and active service, such statements are afforded little probative value, as the Veteran is not shown to possess medical or psychiatric expertise.  See Jandreau, 492 F.3d at 1376-77.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for major depression, to include as secondary to a low back disability.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a low back disability, including degenerative joint disease (DJD) of the lumbar spine.  

Service connection for major depression, to include as secondary to a low back disability, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


